

Exhibit 10.1

LEVI STRAUSS & CO.
2006 EQUITY INCENTIVE PLAN
ADOPTED BY THE BOARD: JULY 13, 2006
APPROVED BY THE STOCKHOLDERS: JULY 13, 2006
AMENDED BY THE BOARD: DECEMBER 7, 2011
AMENDED BY THE BOARD: FEBRUARY 5, 2014
APPROVED BY THE STOCKHOLDERS: APRIL 9, 2014
TERMINATION DATE: JULY 12, 2016




1.GENERAL.
(a)    Eligible Award Recipients. The persons eligible to receive discretionary
Awards are Employees, Directors and Consultants.
(b)    Available Awards. The Plan provides for the grant of the following Stock
Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii)
Restricted Stock Awards, (iv) Restricted Stock Unit Awards, (v) Stock
Appreciation Rights, (vi) Performance Stock Awards, and (vii) Other Stock
Awards. The Plan also provides for the grant of Performance Cash Awards.
(c)    Purpose. The Company, by means of the Plan, seeks to secure and retain
the services of the group of persons eligible to receive Awards as set forth in
Section 1(a), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and to provide a means by which
such eligible recipients may be given an opportunity to benefit from increases
in value of the Common Stock through the granting of Awards.
2.    DEFINITIONS.
As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:
(a)    “Affiliate” means (i) any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, provided each
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain, and (ii) any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. The Board, in its sole discretion, shall have the authority to
determine (i) the time or times at which the foregoing ownership tests are
applied, and (ii) whether “Affiliate” includes entities other than corporations
within the foregoing definition.



1.

--------------------------------------------------------------------------------



(b)    “Award” means a Stock Award or a Performance Cash Award.
(c)    “Board” means the Board of Directors of the Company.
(d)    “Capitalization Adjustment” has the meaning ascribed to that term in
Section 11(a).
(e)    “Cause” means that the Participant has: (i) committed any willful,
intentional or grossly negligent act materially injuring the interest, business
or reputation of the Company or an Affiliate; (ii) engaged in any willful
misconduct, including insubordination, in respect of his or her duties or
obligations to the Company or an Affiliate; (iii) violated or failed to comply
in any material respect with the Company’s or any Affiliate’s published rules,
regulations or policies (including, without limitation, the Company’s Worldwide
Code of Business Conduct), as in effect from time to time; (iv) committed a
felony or misdemeanor involving moral turpitude, fraud, theft or dishonesty
(including entry of a nolo contendere plea resulting in conviction of a felony
or misdemeanor involving moral turpitude, fraud, theft or dishonesty); (v)
misappropriated or embezzled any property of the Company or an Affiliate
(whether or not a misdemeanor or felony); (vi) failed, neglected or refused to
perform the employment or Board duties, as applicable, related to his or her
position as from time to time assigned to him or her (including, without
limitation, the Participant’s inability to perform such duties as a result of
alcohol or drug abuse, chronic alcoholism or drug addiction); or (vii) breached
any applicable employment agreement. For purposes of this Section 2(e),
“willful” means an act or omission in bad faith and without reasonable belief
that such act or omission was in, or not opposed to, the best interests of the
Company.
(f)    “Code” means the Internal Revenue Code of 1986, as amended.
(g)    “Committee” means a committee of one (1) or more members of the Board to
whom authority has been delegated by the Board in accordance with Section 3(c).
(h)    “Common Stock” means the common stock of the Company; provided, however,
that after an IPO Date, such term shall mean the class of common stock of the
Company that was sold to the public in the initial public offering.
(i)    “Company” means Levi Strauss & Co., a Delaware corporation.
(j)    “Consultant” means any person, including an advisor, who is engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services.
(k)    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the corporation for
which a Participant is rendering service ceases to qualify as an Affiliate, as



2.

--------------------------------------------------------------------------------



determined by the Board in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such corporation
ceases to qualify as an Affiliate. For example, a change in status from an
employee of the Company to a consultant of an Affiliate or to a Director shall
not constitute an interruption of Continuous Service. To the extent permitted by
law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal leave.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy or in the written terms of the
Participant’s leave of absence or, in the case of a Director, as determined by
the Board.
(l)    “Corporate Transaction” means the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:
(i)    a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;
(ii)    a sale or other disposition of at least ninety percent (90%) of the
outstanding voting securities of the Company;
(iii)    the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or
(iv)    the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.
The foregoing definition shall not include transfers of shares by one Permitted
Holder to another Permitted Holder.
(m)    “Covered Employee” means the chief executive officer and the four (4)
other highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.
(n)    “Director” means a member of the Board.
(o)    “Disability” means the permanent and total disability of a person within
the meaning of Section 22(e)(3) of the Code or, in the case of a Director, as
determined by Board.
(p)    “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.
(q)    “Entity” means a corporation, partnership or other entity.



3.

--------------------------------------------------------------------------------



(r)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(s)    “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or traded
on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market
Value of a share of Common Stock shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable. Unless otherwise
provided by the Board, if there is no closing sales price (or closing bid if no
sales were reported) for the Common Stock on the date of determination, then the
Fair Market Value shall be the closing selling price (or closing bid if no sales
were reported) on the last preceding date for which such quotation exists.
(ii)    In the absence of such markets for the Common Stock, the Fair Market
Value shall be determined by the Board based upon an independent appraisal in
compliance with Section 409A of the Code or, in the case of an Incentive Stock
Option, in compliance with Section 422 of the Code.
(t)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(u)    “IPO Date” means the date of completion of the Company’s initial
underwritten public offering, if any, of the Common Stock pursuant to a
registration statement.
(v)    “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
(w)    “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
(x)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(y)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase shares of Common Stock granted pursuant to the Plan.



4.

--------------------------------------------------------------------------------



(z)    “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.
(aa)    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
(bb)    “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to Section 7(d).
(cc)    “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement shall be subject
to the terms and conditions of the Plan.
(dd)    “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
(ee)    “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(ff)    “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.
(gg)    “Performance Cash Award” means an award of cash granted pursuant to
Section 7(d)(ii).
(hh)    “Performance Criteria” means the one or more criteria that the Board
shall select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following: (i) earnings before interest, taxes, depreciation, amortization, and
rent (“EBITDAR”); (ii) earnings before interest, taxes, depreciation and
amortization (“EBITDA”); (iii) earnings before interest and taxes (“EBIT”); (iv)
EBITDAR, EBITDA, EBIT or earnings before taxes and unusual or nonrecurring items
as measured either against the annual budget or as a ratio to revenue or return
on total capital; (v) net earnings; (vi) earnings per share; (vii) net income;
(viii) gross profit margin; (ix) operating margin; (x) operating income; (xi)
net worth; (xii) cash flow; (xiii) cash flow per share; (xiv) total stockholder
return; (xv) return on capital; (xvi) stock price performance; (xvii) revenues;
(xviii) costs; (xix) working capital; (xx) capital expenditures; (xxi)



5.

--------------------------------------------------------------------------------



changes in capital structure; (xxii) economic value added; (xxiii) industry
indices; (xxiv) expenses and expense ratio management; (xxv) debt reduction;
(xxvi) profitability of an identifiable business unit or product; (xxvii) levels
of expense, cost or liability by category, operating unit or any other
delineation; and (xxviii) implementation or completion of projects or processes.
Partial achievement of the specified criteria may result in the payment or
vesting corresponding to the degree of achievement as specified in the Stock
Award Agreement or the written terms of a Performance Cash Award. The Board
shall, in its sole discretion, define the manner of calculating the Performance
Criteria it selects to use for a Performance Period.
(ii)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
Performance Criteria. Performance Goals may be set on a Company-wide basis, with
respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to internally generated
business plans, approved by the Board, the performance of one or more comparable
companies or a relevant index. The Board is authorized to make adjustments in
the method of calculating the attainment of Performance Goals for a Performance
Period as follows: (i) to exclude restructuring and/or other nonrecurring
charges; (ii) to exclude exchange rate effects, as applicable, for non-U.S.
dollar denominated net sales and operating earnings; (iii) to exclude the
effects of changes to generally accepted accounting standards required by the
Financial Accounting Standards Board; (iv) to exclude the effects of any
statutory adjustments to corporate tax rates; (v) to exclude the effects of any
“extraordinary items” as determined under generally accepted accounting
principles; (vi) to exclude any other unusual, non-recurring gain or loss or
other extraordinary item; (vii) to respond to, or in anticipation of, any
unusual or extraordinary corporate item, transaction, event or development;
(viii) to respond to, or in anticipation of, changes in applicable laws,
regulations, accounting principles, or business conditions; (ix) to exclude the
dilutive effects of acquisitions or joint ventures; (x) to assume that any
business divested by the Company achieved performance objectives at targeted
levels during the balance of a Performance Period following such divestiture;
(xi) to exclude the effect of any change in the outstanding shares of common
stock of the Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common shareholders other than regular cash dividends; (xii) to reflect a
corporate transaction, such as a merger, consolidation, separation (including a
spinoff or other distribution of stock or property by a corporation), or
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code); and (xiii) to reflect any partial or
complete corporate liquidation. The Board also retains the discretion to reduce
or eliminate the compensation or economic benefit due upon attainment of
Performance Goals.
(jj)    “Performance Period” means the one or more periods of time, which may be
of varying and overlapping durations, as the Committee may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to and the payment of a Performance Stock
Award or a Performance Cash Award.
(kk)    “Performance Stock Award” means a Stock Award granted pursuant to
Section 7(d)(i).



6.

--------------------------------------------------------------------------------



(ll)    “Permitted Holders” means the holders of Voting Stock as of the date of
adoption of this Plan by the Board, together with any Person who is a “Permitted
Transferee,” as that term is defined in the Stockholders’ Agreement, except that
transferees under Section 2.2(a)(x) of the Stockholders’ Agreement (which
includes, without limitation, Participants) shall not be Permitted Holders for
purposes of this Plan.
(mm)    “Person” means any individual, corporation, company (including any
limited liability company), association, partnership, joint venture, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
(nn)    “Plan” means this Levi Strauss & Co. 2006 Equity Incentive Plan.
(oo)    “Restricted Stock Award” means an award of shares of Common Stock which
is granted pursuant to Section 7(a).
(pp)    “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.
(qq)    “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to Section 7(b).
(rr)    “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement shall be subject to the terms and conditions of the
Plan.
(ss)    “Retirement” means the termination of a Participant’s Continuous Service
on or after the date on which such Participant has met the age and service
requirements as defined and determined under the Company retirement plan
applicable to the Participant.
(tt)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(uu)    “Securities Act” means the Securities Act of 1933, as amended.
(vv)    “Stock Appreciation Right” means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of
Section 7(c).
(ww)    “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.
(xx)    “Stock Award” means any right granted under the Plan, including an
Option, a Restricted Stock Award, a Stock Appreciation Right, a Restricted Stock
Unit Award, an Other Stock Award, or a Performance Stock Award.



7.

--------------------------------------------------------------------------------



(yy)    “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Award grant.
Each Stock Award Agreement shall be subject to the terms and conditions of the
Plan.
(zz)    “Stockholders’ Agreement” means the Stockholders’ Agreement dated as of
April 15, 1996 between the Company and the stockholders of the Company party
thereto.
(aaa)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).
(bbb)    “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.
(ccc)    “Voting Stock” means all classes of the Company’s capital stock
(including Common Stock) outstanding at the time of reference and normally
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors of the Company.
3.    ADMINISTRATION.
(a)    Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee, as provided
in Section 3(c).
(b)    Powers of Board. The Board or the Committee, to the extent delegated to
the Committee pursuant to Section 3(c), shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:
(i)    To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan fully effective.
(ii)    To determine from time to time (1) which of the persons eligible under
the Plan shall be granted Awards; (2) when and how each Award shall be granted;
(3) what type or combination of types of Awards shall be granted; (4) the
provisions of each Award granted (which need not be identical), including the
time or times when a person shall be permitted to receive cash or Common Stock
pursuant to an Award; (5) the number of shares of Common Stock with respect to
which a Stock Award shall be granted to each such person; and (6) the Fair
Market Value applicable to a Stock Award.



8.

--------------------------------------------------------------------------------



(iii)    To accelerate the time at which a Stock Award may first be exercised or
the time during which a Stock Award or any part thereof will vest in accordance
with the Plan, notwithstanding the provisions in the Stock Award stating the
time at which it may first be exercised or the time during which it will vest.
(iv)    To effect, at any time and from time to time, (1) the reduction of the
exercise price of any outstanding Option or the strike price of any outstanding
Stock Appreciation Right under the Plan; or (2) the cancellation of any
outstanding Option or Stock Appreciation Right under the Plan and the grant in
substitution therefor of (a) a new Option or Stock Appreciation Right under the
Plan or another equity plan of the Company covering the same or a different
number of shares of Common Stock, (b) a Restricted Stock Award, (c) a Restricted
Stock Unit Award, (d) an Other Stock Award, (e) cash, and/or (f) other valuable
consideration (as determined by the Board, in its sole discretion); provided,
however, that no such reduction or cancellation may be effected if it is
determined, in the Company’s sole discretion, that such reduction or
cancellation would result in any such outstanding Option or Stock Appreciation
Right becoming subject to the requirements of Section 409A of the Code.
(v)    Prior to an IPO Date, to cancel an Award, to the extent not vested, with
or without substitution of consideration pursuant to Section 3(b)(iv).
(vi)    To amend the Plan or an Award as provided in Section 12.
(vii)    To terminate or suspend the Plan as provided in Section 13.
(viii)    Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
which are not in conflict with the provisions of the Plan.
(ix)    To adopt such procedures and sub-plans as are necessary or appropriate
to permit participation in the Plan by individuals who are foreign nationals or
employed outside the United States.
(c)    Delegation to Committee.
(i)    General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may retain
the authority to concurrently administer the Plan with the Committee and may, at
any time, revest in the Board some or all of the powers previously delegated.
(ii)    Section 162(m) and Rule 16b-3 Compliance. In the sole discretion of the
Board and whether or not such statutes or rules are applicable to the Company,
the Committee may



9.

--------------------------------------------------------------------------------



consist solely of two or more Outside Directors, in accordance with Section
162(m) of the Code, and/or solely of two or more Non-Employee Directors, in
accordance with Rule 16b-3. In addition, the Board or the Committee, in its sole
discretion, may (1) delegate to a committee of one or more members of the Board
who need not be Outside Directors the authority to grant Awards to eligible
persons who are either (a) not then Covered Employees and are not expected to be
Covered Employees at the time of recognition of income resulting from such
Award, or (b) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code, and/or (2) delegate to a committee of one or more
members of the Board who need not be Non-Employee Directors the authority to
grant Stock Awards to eligible persons who are not then subject to Section 16 of
the Exchange Act.
(d)    Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
4.    SHARES SUBJECT TO THE PLAN.
(a)    Award Pool. Subject to the provisions of Section 11(a) relating to
Capitalization Adjustments, the number of shares of Common Stock that may be
made subject to, and issued pursuant to, Stock Awards shall not exceed, in the
aggregate, 6,000,000 shares of Common Stock; provided, however, that Stock
Awards that by their terms may only be settled in cash shall not count against
such limit.
(b)    Reversion of Shares to the Award Pool. If any (i) Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised or settled in full, (ii) shares of Common Stock issued to a
Participant pursuant to a Stock Award are forfeited to the Company due to the
failure to meet a contingency or condition required for the vesting of such
Stock Awards, or (iii) Options or Stock Appreciation Rights are cancelled in
accordance with the cancellation and regrant provisions of Section 3(b)(iv),
then the shares of Common Stock not issued under such Stock Award, or forfeited
to the Company, shall revert to and again become available under the Plan. If
any shares subject to a Stock Award are not delivered to a Participant because
the Stock Award is exercised through a reduction of shares subject to the Stock
Award (i.e., “net exercised”) or an appreciation distribution in respect of a
Stock Appreciation Right is paid in shares of Common Stock, the number of shares
subject to the Stock Award that are not delivered to the Participant shall
remain available under the Plan. If any shares subject to a Stock Award are not
delivered to a Participant because such shares are withheld in satisfaction of
the withholding of taxes incurred in connection with the exercise of an Option
or Stock Appreciation Right or the issuance or vesting of shares under a
Restricted Stock Award, Restricted Stock Unit Award or Other Stock Award, the
number of shares that are not delivered to the Participant shall remain
available under the Plan.
(c)    Incentive Stock Option Limit. Notwithstanding anything to the contrary in
this Section 4(c), subject to the provisions of Section 11(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be made subject to, and issued pursuant to the exercise of,
Incentive Stock Options shall be 6,000,000 shares of Common Stock.



10.

--------------------------------------------------------------------------------



(d)    Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market.
5.    ELIGIBILITY.
(a)    Eligibility for Specific Awards. Incentive Stock Options may be granted
only to Employees. Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants. Performance Cash Awards may be
granted to Employees, Directors and Consultants.
(b)    Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
one hundred ten percent (110%) of the Fair Market Value of the Common Stock on
the date of grant and the Option is not exercisable after the expiration of five
(5) years from the date of grant.
6.    OPTION PROVISIONS.
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical; provided, however,
that each Option Agreement shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:
(a)    Term. No Option shall be exercisable after the expiration of ten (10)
years from the date of grant, or such shorter period specified in the Option
Agreement; provided, however, that an Incentive Stock Option granted to a Ten
Percent Stockholder shall be subject to the provisions of Section 5(b).
(b)    Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 5(b) regarding Ten Percent Stockholders, the exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner consistent with the provisions of Section 424(a) of
the Code.
(c)    Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than one hundred percent (100%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock Option
may be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner consistent with the provisions of Section 424(a) of
the Code and the Treasury Regulations under Code Section 409A.



11.

--------------------------------------------------------------------------------



(d)    Consideration. The purchase price of Common Stock acquired pursuant to
the exercise of an Option shall be paid, to the extent permitted by applicable
law and as determined by the Board in its sole discretion (and, in the case of
an Incentive Stock Option and to the extent required by Applicable Laws, shall
be determined at the time of grant), by any combination of the methods of
payment set forth below. The Board shall have the authority to grant Options
that do not permit all of the following methods of payment (or otherwise
restrict the ability to use certain methods) and to grant Options that require
the consent of the Company to utilize a particular method of payment. The
methods of payment permitted by this Section 6(d) are:
(i)    by cash or check;
(ii)    pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds;
(iii)    by delivery to the Company (either by actual delivery or attestation)
of shares of Common Stock;
(iv)    by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issued upon exercise by the largest
whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, the Company shall accept a cash or
other payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided further, however, that shares of Common Stock will
no longer be outstanding under an Option and will not be exercisable thereafter
to the extent that (i) shares are used to pay the exercise price pursuant to the
“net exercise,” (ii) shares are delivered to the Participant as a result of such
exercise, and (iii) shares are withheld to satisfy tax withholding obligations;
or
(v)    in any other form of legal consideration that may be acceptable to the
Board.
(e)    Transferability of Options. The following restrictions on the
transferability of Options shall apply:
(i)    Restrictions on Transfer. An Option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Optionholder only by the Optionholder, provided, however,
that the Board may permit a transfer of a Nonstatutory Stock Option to a
revocable trust or as permitted by Rule 701 of the Securities Act of 1933, as
amended.
(ii)    Beneficiary Designation. Notwithstanding the foregoing, the Optionholder
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company, designate a third party who, in the event
of the death of the Optionholder, shall thereafter be entitled to exercise the
Option. In the absence of such a designation, the executor or administrator of
the Optionholder’s estate shall be entitled to exercise the Option.



12.

--------------------------------------------------------------------------------



(f)    Vesting of Options Generally. The total number of shares of Common Stock
subject to an Option may vest and therefore become exercisable in periodic
installments that may or may not be equal. The Option may be subject to such
other terms and conditions on the time or times when it may or may not be
exercised (which may be based on performance or other criteria) as the Board may
deem appropriate, including, without limitation, the provisions of Section 9(a).
The vesting provisions of individual Options may vary. The provisions of this
Section 6(f) are subject to any Option provisions governing the minimum number
of shares of Common Stock as to which an Option may be exercised.
(g)    Termination of Continuous Service. Subject to the provisions of
Section 8(a), if an Optionholder’s Continuous Service terminates (other than for
Cause or upon the Optionholder’s death, Retirement or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date three (3) months following the termination of the Optionholder’s Continuous
Service (or such longer period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.
(h)    Extension of Termination Date. An Optionholder’s Option Agreement may
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death,
Retirement or Disability) would be prohibited at any time solely because the
issuance of shares of Common Stock would violate the registration requirements
under the Securities Act, then the Option shall terminate on the earlier of (i)
the expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements, or (ii) the expiration of
the term of the Option as set forth in the Option Agreement.
(i)    Retirement or Disability of Optionholder. Subject to the provisions of
Section 8(a), if an Optionholder’s Continuous Service terminates as a result of
the Optionholder’s Retirement or Disability, the Optionholder may exercise his
or her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination of Continuous Service), but only within
such period of time ending on the earlier of (i) the expiration of the term of
the Option as set forth in the Option Agreement or (ii) the date eighteen (18)
months following such termination of Continuous Service (or such longer period
specified in the Option Agreement); provided, however that if the conclusion of
such period occurs at a time when such Optionholder’s final opportunity to
exercise the Option is during a period of less than two (2) weeks due to the
limitations set forth in Section 8(a) (or if the cumulative opportunity to
exercise was less than six (6) months), then such Optionholder (or permitted
transferee) may exercise the Option Right during the next following 2-month
permitted exercise period (or subsequent 2-month permitted exercise periods to
the extent necessary to reach a cumulative exercise opportunity of six (6)
months); provided further, however, that such exercise in no event shall be
permitted following the expiration date of the Option. If, after termination of
Continuous Service, the Optionholder does not exercise his or her Option within
the time specified herein or in the Option Agreement (as applicable), the Option
shall terminate.



13.

--------------------------------------------------------------------------------



(j)    Death of Optionholder. Subject to the provisions of Section 8(a), if (i)
an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death, or (ii) the Optionholder dies within the period (if any)
specified in the Option Agreement after the termination of the Optionholder’s
Continuous Service for a reason other than death, the Option may be exercised
(to the extent that the Optionholder was entitled to exercise such Option as of
the date of death) by the Optionholder’s estate, by a person who acquired the
right to exercise the Option by bequest or inheritance or by a person designated
to exercise the option upon the Optionholder’s death, but only within the period
ending on the earlier of (i) (i) the expiration of the term of such Option as
set forth in the Option Agreement, or (ii) the date eighteen (18) months
following the date of death (or such longer period specified in the Option
Agreement); provided, however that if the conclusion of such period occurs at a
time when the final opportunity to exercise the Option by the Optionholder’s
estate or other beneficiary is during a period of less than two (2) weeks due to
the limitations set forth in Section 8(a) (or if the cumulative opportunity to
exercise was less than six (6) months), then such estate or other beneficiary
may exercise the Option Right during the next following 2-month permitted
exercise period (or subsequent 2-month permitted exercise periods to the extent
necessary to reach a cumulative exercise opportunity of six (6) months);
provided further, however, that such exercise in no event shall be permitted
following the expiration date of the Option. If, after the Optionholder’s death,
the Option is not exercised within the time specified herein or in the Option
Agreement (as applicable), the Option shall terminate.
(k)    Termination for Cause. If an Optionholder’s Continuous Service is
terminated for Cause, (i) the Option shall terminate upon the termination date
of such Optionholder’s Continuous Service, and the Optionholder shall be
prohibited from exercising the Option from and after the time of such
termination of Continuous Service; and (ii) to the extent permitted by
applicable law, the Company may rescind any transfer of Common Stock to the
Optionholder that occurred within six (6) months prior to such termination of
Continuous Service or demand that the Optionholder pay over to the Company the
proceeds received by the Optionholder upon the sale, transfer or other
transaction involving the Common Stock in such manner and on such terms and
conditions as the Company may require, and the Company shall be entitled to
set-off against the amount of such proceeds any amount owed to the Company by
the Optionholder to the fullest extent permitted by law.
(l)    Early Exercise. The Option may include a provision whereby the
Optionholder may elect at any time before the Optionholder’s Continuous Service
terminates to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate. The Company shall not be required to exercise its repurchase
option until at least six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes) have
elapsed following exercise of the Option unless the Board otherwise specifically
provides in the Option.
7.    PROVISIONS OF AWARDS OTHER THAN OPTIONS.
(a)    Restricted Stock Award. Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent



14.

--------------------------------------------------------------------------------



consistent with the Company’s Bylaws, at the Board’s election, shares of Common
Stock may be (i) held in book entry form subject to the Company’s instructions
until any restrictions relating to the Restricted Stock Award lapse; or (ii)
evidenced by a certificate, which certificate shall be held in such form and
manner as determined by the Board. The terms and conditions of Restricted Stock
Award Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Award Agreements need not be identical; provided,
however, that each Restricted Stock Award Agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:
(i)    Consideration. A Restricted Stock Award may be awarded in consideration
for (i) past or future services rendered to the Company or an Affiliate, or (ii)
any other form of legal consideration that may be acceptable to the Board, in
its sole discretion, and permissible under applicable law.
(ii)    Vesting. Shares of Common Stock awarded under a Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.
(iii)    Termination of Continuous Service. If Participant’s Continuous Service
terminates, the Company may receive, pursuant to a forfeiture condition, any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination of Continuous Service under the terms of the
Restricted Stock Award Agreement. If such termination is for Cause, to the
extent permitted by applicable law, the Company may rescind the transfer of
shares of Common Stock awarded to a Participant that ceased to be subject to a
forfeiture condition within six (6) months prior to such termination of
Continuous Service or demand that the Participant pay over to the Company the
proceeds received by the Participant upon the sale, transfer or other
transaction involving the Common Stock in such manner and on such terms and
conditions as the Company may require, and the Company shall be entitled to
set-off against the amount of such proceeds any amount owed to the Company by
the Optionholder to the fullest extent permitted by law.
(iv)    Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion consistent with
Section 7(f), so long as Common Stock awarded under the Restricted Stock Award
Agreement remains subject to the terms of the Restricted Stock Award Agreement.
(b)    Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical; provided,
however, that each Restricted Stock Unit Award Agreement shall include (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:



15.

--------------------------------------------------------------------------------



(i)    Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.
(ii)    Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.
(iii)    Payment. A Restricted Stock Unit Award may be settled by the delivery
of shares of Common Stock, their cash equivalent, any combination thereof or in
any other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.
(iv)    Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award after the vesting of such
Restricted Stock Unit Award.
(v)    Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all the terms and conditions of the underlying Restricted Stock
Unit Award Agreement to which they relate.
(vi)    Termination of Continuous Service. Except as otherwise provided in the
applicable Restricted Stock Unit Award Agreement, such portion of the Restricted
Stock Unit Award that has not vested will be forfeited upon the Participant’s
termination of Continuous Service. If such termination is for Cause, to the
extent permitted by applicable law, the Company may rescind the transfer of any
shares of Common Stock (or their cash equivalent) in respect of Restricted Stock
Units that vested within six (6) months prior to such termination of Continuous
Service or demand that the Participant pay over to the Company the proceeds
received by the Participant upon the sale, transfer or other transaction
involving the Common Stock in such manner and on such terms and conditions as
the Company may require, and the Company shall be entitled to set-off against
the amount of such proceeds any amount owed to the Company by the Participant to
the fullest extent permitted by law.
(c)    Stock Appreciation Rights. Each Stock Appreciation Right Agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate. Stock Appreciation Rights may be granted as stand-alone Stock
Awards or in tandem with other Stock Awards; provided, however, that a Stock
Appreciation Right shall not be granted in tandem with



16.

--------------------------------------------------------------------------------



any other Stock Award if it is determined, in the Company’s sole discretion,
that such grant would be subject to the requirements of Section 409A of the
Code. The terms and conditions of Stock Appreciation Right Agreements may change
from time to time, and the terms and conditions of separate Stock Appreciation
Right Agreements need not be identical; provided, however, that each Stock
Appreciation Right Agreement shall include (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
(i)    Term. No Stock Appreciation Right shall be exercisable after the
expiration of ten (10) years from the date of grant, or such shorter period
specified in the Stock Appreciation Right Agreement.
(ii)    Strike Price. Each Stock Appreciation Right will be denominated in
shares of Common Stock equivalents. The strike price of each Stock Appreciation
Right granted as a stand-alone or tandem Stock Award shall not be less than one
hundred percent (100%) of the Fair Market Value of the Common Stock equivalents
subject to the Stock Appreciation Right on the date of grant.
(iii)    Calculation of Appreciation. The appreciation distribution payable on
the exercise of a Stock Appreciation Right will be not greater than an amount
equal to the excess of (i) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Common Stock
equal to the number of share of Common Stock equivalents in which the
Participant is vested under such Stock Appreciation Right, and with respect to
which the Participant is exercising the Stock Appreciation Right on such date,
over (ii) the strike price that will be determined by the Board at the time of
grant of the Stock Appreciation Right.
(iv)    Vesting. At the time of the grant of a Stock Appreciation Right, the
Board may impose such restrictions or conditions to the vesting of such Stock
Appreciation Right as it, in its sole discretion, deems appropriate.
(v)    Exercise. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
Stock Appreciation Right, which provisions may include, without limitation, a
restriction on the periods during which a vested Stock Appreciation Right may be
exercised pursuant to Section 8(a).
(vi)    Payment. The appreciation distribution in respect of a Stock
Appreciation Right may be paid in Common Stock, in cash, in any combination of
the two or in any other form of consideration, as determined by the Board and
set forth in the Stock Appreciation Right Agreement evidencing such Stock
Appreciation Right.
(vii)    Termination of Continuous Service. Subject to the provisions of
Section 8(a), if a Participant’s Continuous Service terminates (other than for
Cause or upon the Participant’s death, Retirement or Disability), the
Participant may exercise his or her Stock Appreciation Right (to the extent that
the Participant was entitled to exercise such Stock Appreciation Right as of the
date of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date three (3) months following the termination
of the Participant’s Continuous Service



17.

--------------------------------------------------------------------------------



(or such longer period specified in the Stock Appreciation Right Agreement), or
(ii) the expiration of the term of the Stock Appreciation Right as set forth in
the Stock Appreciation Right Agreement. If, after termination of Continuous
Service, the Participant does not exercise his or her Stock Appreciation Right
within the time specified herein or in the Stock Appreciation Right Agreement
(as applicable), the Stock Appreciation Right shall terminate.
(viii)    Extension of Termination Date. A Participant’s Stock Appreciation
Right Agreement may provide that if the exercise of the Stock Appreciation Right
following the termination of the Participant’s Continuous Service (other than
upon the Participant’s death, Retirement or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Stock Appreciation
Right shall terminate on the earlier of (i) the expiration of a period of three
(3) months after the termination of the Participant’s Continuous Service during
which the exercise of the Stock Appreciation Right would not be in violation of
such registration requirements, or (ii) the expiration of the term of the Stock
Appreciation Right as set forth in the Stock Appreciation Right Agreement.
(ix)    Retirement or Disability of Participant. Subject to the provisions of
Section 8(a), if a Participant’s Continuous Service terminates as a result of
the Participant’s Retirement or Disability, the Participant may exercise his or
her Stock Appreciation Right (to the extent that the Participant was entitled to
exercise such Stock Appreciation Right as of the date of termination of
Continuous Service), but only within such period of time ending on the earlier
of (i) the expiration of the term of the Stock Appreciation Right as set forth
in the Stock Appreciation Right Agreement or (ii) the date eighteen (18) months
following such termination of Continuous Service (or such longer period
specified in the Stock Appreciation Right Agreement), provided, however that if
the conclusion of such period occurs at a time when such Participant’s final
opportunity to exercise the Stock Appreciation Right is during a period of less
than two (2) weeks due to the limitations set forth in Section 8(a) (or if the
cumulative opportunity to exercise was less than six (6) months), then such
Participant (or permitted transferee) may also exercise the Stock Appreciation
Right during the next following 2-month permitted exercise period (or subsequent
2-month permitted exercise periods to the extent necessary to reach a cumulative
exercise opportunity of six (6) months); provided further, however, that such
exercise in no event shall be permitted following the expiration date of the
Stock Appreciation Right. If, after termination of Continuous Service, the
Participant does not exercise his or her Stock Appreciation Right within the
time specified herein or in the Stock Appreciation Right Agreement (as
applicable), the Stock Appreciation Right shall terminate.
(x)    Death of Participant. Subject to the provisions of Section 8(a), if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within the period (if any) specified in the
Stock Appreciation Right Agreement after the termination of the Participant’s
Continuous Service for a reason other than death, the Stock Appreciation Right
may be exercised (to the extent that the Participant was entitled to exercise
such Stock Appreciation Right as of the date of death) by the Participant’s
estate, by a person who acquired the right to exercise the Stock Appreciation
Right by bequest or inheritance or by a person designated to exercise the option
upon the Participant’s death, but only within the period ending on the earlier
of (i) the expiration of the term of such Stock Appreciation Right as set forth
in the Stock Appreciation



18.

--------------------------------------------------------------------------------



Right Agreement, or (ii) the date eighteen (18) months following the date of
death (or such longer period specified in the Stock Appreciation Right
Agreement); provided, however that if the conclusion of such period occurs at a
time when the final opportunity to exercise the Stock Appreciation Right by the
Participant’s estate or other beneficiary is during a period of less than two
(2) weeks due to the limitations set forth in Section 8(a) (or if the cumulative
opportunity to exercise was less than six (6) months), then such estate or other
beneficiary may also exercise the Stock Appreciation Right during the next
following 2-month permitted exercise period (or subsequent 2-month permitted
exercise periods to the extent necessary to reach a cumulative exercise
opportunity of six (6) months); provided further, however, that such exercise in
no event shall be permitted following the expiration date of the Stock
Appreciation Right. If, after the Participant’s death, the Stock Appreciation
Right is not exercised within the time specified herein or in the Stock
Appreciation Right Agreement (as applicable), the Stock Appreciation Right shall
terminate.
(xi)    Termination for Cause. If a Participant’s Continuous Service is
terminated for Cause, (i) the Stock Appreciation Right shall terminate upon the
termination date of such Participant’s Continuous Service, and the Participant
shall be prohibited from exercising the Stock Appreciation Right from and after
the time of such termination of Continuous Service; and (ii) to the extent
permitted by applicable law, the Company may rescind any transfer of Common
Stock (or its cash equivalent) to the Participant that occurred within six (6)
months prior to such termination of Continuous Service or demand that the
Participant pay over to the Company the proceeds received by the Participant
upon the sale, transfer or other transaction involving the Common Stock in such
manner and on such terms and conditions as the Company may require, and the
Company shall be entitled to set-off against the amount of such proceeds any
amount owed to the Company by the Participant to the fullest extent permitted by
law.
(d)    Performance Awards.
(i)    Performance Stock Awards. A Performance Stock Award is either a
Restricted Stock Award or Restricted Stock Unit Award that may be granted, may
vest, or may be exercised based upon the attainment during a Performance Period
of certain Performance Goals. A Performance Stock Award may, but need not,
require the completion of a specified period of Continuous Service. The length
of any Performance Period, the Performance Goals to be achieved during the
Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained shall be conclusively determined by the
Committee, in its sole discretion.
(ii)    Performance Cash Awards. A Performance Cash Award is a cash award that
may be granted upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may, but need not, require the
completion of a specified period of Continuous Service. The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained shall be conclusively determined by the Committee, in its
sole discretion.
(e)    Other Stock Awards. Other forms of Stock Awards valued in whole or in
part by reference to, or otherwise based on, Common Stock may be granted either
alone or in addition to Stock Awards provided for under Section 6 and the
preceding provisions of this Section 7. Subject to the provisions of the Plan,
the Board shall have sole and complete authority to determine the



19.

--------------------------------------------------------------------------------



persons to whom and the time or times at which such Other Stock Awards will be
granted, the number of shares of Common Stock (or the cash equivalent thereof)
to be granted pursuant to such Other Stock Awards and all other terms and
conditions of such Other Stock Awards.
(f)    Restrictions on Transfer. Stock Awards under this Section 7 shall not be
transferable except by will or by the laws of descent and distribution and, in
the case of Stock Appreciation Rights, shall be exercisable during the lifetime
of the holder only by the holder, provided, however, that the Board may permit a
transfer to a revocable trust or as permitted by Rule 701 of the Securities Act
of 1933, as amended. Notwithstanding the foregoing, the holder of a Stock
Appreciation Right may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company, designate a third party
who, in the event of the death of such holder, shall thereafter be entitled to
exercise the Stock Appreciation Right. In the absence of such a designation, the
executor or administrator of such holder’s estate shall be entitled to exercise
the Stock Appreciation Right.
8.    EXERCISE PROCEDURES PRIOR TO IPO DATE; PARTICIPANT PUT RIGHTS; COMPANY
CALL RIGHTS; AGREEMENTS RELATING TO COMMON STOCK.
(a)    Limitation on Exercise of Options and Stock Appreciation Rights Prior to
IPO Date. Prior to an IPO Date, a Participant shall be permitted to exercise an
Option or a Stock Appreciation Right, to the extent vested, as provided in the
applicable provisions of Section 6 or Section 7(c), but the period during which
such exercise shall be permitted shall be further limited to the period or
periods, as the case may be, of (i) two (2) months following the later of (A)
the Company’s receipt of the independent appraisal as of December 31 referred to
in Section 2(s)(ii), and (B) the date of the most recent filing of the Company’s
Form 10‑K following such December 31; and (ii) two (2) months following the
later of (A) the Company’s receipt of the independent appraisal as of June 30
referred to in Section 2(s)(ii), and (B) the date of the most recent filing of
the Company’s Form 10‑Q following such June 30. If the termination of a
Participant’s Continuous Service for a reason other than Retirement, Disability
or death occurs at a time when, as a result of the foregoing limitation,
exercise thereafter would not be permitted for a period of at least thirty (30)
days during the three (3) months following such termination, then such
Participant (or such Participant’s estate or other beneficiary in the event of
death, or other permitted transferee) may also exercise the Option or Stock
Appreciation Right during the next following 2-month permitted exercise period;
provided, however, that such exercise in no event shall be permitted following
the expiration date of the Option or Stock Appreciation Right.
(b)    Participant Put Rights. Prior to an IPO Date, a Participant (or such
Participant’s estate or other beneficiary in the event of death) shall have the
right to require the Company to repurchase shares of Common Stock acquired
pursuant to a Stock Award in accordance with the following provisions:
(i)    Defined Terms. For purposes of this Section 8(b), the following
definitions shall apply to the capitalized terms indicated below:



20.

--------------------------------------------------------------------------------



(1)    “Put Period” means each of the periods of (i) two (2) months following
the later of (A) the Company’s receipt of the independent appraisal as of
December 31 referred to in Section 2(s)(ii), and (B) the date of the most recent
filing of the Company’s Form 10‑K following such December 31; and (ii) two (2)
months following the later of (A) the Company’s receipt of the independent
appraisal as of June 30 referred to in Section 2(s)(ii), and (B) the date of the
most recent filing of the Company’s Form 10‑Q following such June 30.
(2)    “Put Notice” means the written notice (which may be delivered
electronically) by which a Participant (or such Participant’s estate or other
beneficiary in the event of death) indicates a decision to require the Company
to purchase shares of Common Stock pursuant to the provisions of this
Section 8(b).
(ii)    Application of Put Period. During a Put Period, a Participant (or such
Participant’s estate or other beneficiary in the event of death) may require the
Company to, and the Company will be obligated to, repurchase shares of Common
Stock then held by such person; provided, however, that only shares of Common
Stock that have been held by a Participant for at least six (6) months following
their date of issuance (including, for this purpose, the period during which
such shares were held by such Participant’s estate or other beneficiary in the
event of death) shall be subject to such put right.
(iii)    Purchase Price. The purchase price in all of the transactions described
in this Section 8(b) shall be Fair Market Value, determined pursuant to
Section 2(s)(ii) based on the independent appraisal most recently received by
the Company before the commencement of the applicable Put Period.
(iv)    Put Right Mechanics. The Participant (or such Participant’s estate or
other beneficiary in the event of death) may exercise a put right pursuant to
this Section 8(b) by delivering to the Company, during any of the Put Periods
provided in this Section 8(b), a Put Notice, signed by such holder; the stock
certificate(s) representing the shares of Common Stock subject to the Put
Notice, properly endorsed for transfer; and any other documents that the Company
may reasonably request. Following the Company’s receipt and approval of such
documents, the Company shall issue to such Participant, estate or other
beneficiary its check in payment of the purchase price for the shares of Common
Stock. Once submitted to the Company, a Put Notice is irrevocable.



21.

--------------------------------------------------------------------------------



(v)    Put Rights Personal. Except as described below in this Section 8(b)(v),
the put rights created by the Plan are personal to a Participant; that is, they
do not run with the Stock Awards or with the shares of Common Stock acquired
pursuant thereto. In general, if a Stock Award or shares of Common Stock
acquired pursuant thereto are transferred to another person, as permitted by the
Stockholders’ Agreement or any other agreement that may relate to the transfer
of such shares, that person will not be entitled to exercise the put rights and
to sell the shares of Common Stock under this Section 8(b). Notwithstanding the
foregoing limitation, the estate or other beneficiary of a deceased Participant
shall be permitted to exercise put rights to the same extent as the Participant,
and in selling shares of Common Stock pursuant to this Section 8(b), all
limitations and document delivery conditions shall apply to the estate or other
beneficiary of a deceased Participant.
(vi)    Termination for Cause. If a Participant’s Continuous Service is
terminated for Cause, all put rights shall terminate.
(c)    Company Call Rights. Prior to an IPO Date, the Company shall have the
right, but not the obligation, to repurchase all shares of Common Stock acquired
pursuant to a Stock Award, in accordance with the following provisions:
(i)    Defined Terms. For purposes of this Section 8(c), the following
definitions shall apply to the capitalized terms indicated below:
(1)    “Call Period” means each of the periods of (i) three (3) months following
the later of (A) the Company’s receipt of the independent appraisal as of
December 31 referred to in Section 2(s)(ii), and (B) the date of the most recent
filing of the Company’s Form 10‑K following such December 31; and (ii) three (3)
months following the later of (A) the Company’s receipt of the independent
appraisal as of June 30 referred to in Section 2(s)(ii), and (B) the date of the
most recent filing of the Company’s Form 10‑Q following such June 30.
(2)    “Call Notice” means the written notice (which may be delivered in
electronic form) by which the Company indicates its decision to repurchase
shares of Common Stock pursuant to the provisions of this Section 8(c).
(ii)    Application of Call Period. During a Call Period, the Company, subject
to the rules set forth herein, shall be entitled to repurchase any or all of the
shares of Common Stock then held by a Participant (or such Participant’s estate
or other beneficiary in the event of death, or other permitted transferee);
provided, however, that only shares that have been held for at least six (6)
months following their date of issuance (including, for this purpose, the period
such shares were held by the estate or other beneficiary of a deceased
Participant, or other permitted transferee) may be repurchased.
(iii)    Unilateral Right. The Company may exercise its call rights under this
Section 8(c) whether or not the Participant (or such Participant’s estate or
other beneficiary in the event of death, or other permitted transferee) wishes
to sell, and such holders of Common Stock will be obligated to sell on delivery
of a Call Notice. The Company may make its decision in its sole discretion,
without regard to the tax or other financial consequences to the holder of the
Common



22.

--------------------------------------------------------------------------------



Stock and without regard to decisions it may make with respect to other holders
of Common Stock who are subject to the provisions of this Section 8(c).
(iv)    Purchase Price. The purchase price in all of the transactions described
in this Section 8(c) shall be Fair Market Value, determined pursuant to
Section 2(s)(ii) based on the independent appraisal most recently received by
the Company before the commencement of the applicable Call Period.
(v)    Call Right Mechanics. The Company may exercise a call right pursuant to
this Section 8(c) by delivering, during any of the Call Periods provided in this
Section 8(c), to the Participant (or such Participant’s estate or other
beneficiary in the event of death, or other permitted transferee) a Call Notice.
Within fifteen (15) business days after receiving such Call Notice, such holder
of Common Stock shall deliver to the Company the stock certificate(s)
representing the shares of Common Stock subject to the Call Notice, properly
endorsed for transfer, a copy of the Call Notice signed by such holder and any
other documents that the Company may reasonably request. Following the Company’s
receipt and approval of such documents, the Company shall issue and deliver to
such Participant, estate, other beneficiary, or other permitted transferee its
check in payment of the purchase price for the shares of Common Stock. The
Company shall be free to complete such purchase transaction even if the
Participant, estate, other beneficiary, or other permitted transferee fails to
deliver the stock certificate(s) for the shares of Common Stock to be purchased;
in that case, the Participant, estate, other beneficiary, or other permitted
transferee shall supply the Company, at its request, with the “lost certificate”
assurance contemplated by the Company’s Bylaws.
(vi)    Waiver. The Company may waive any of the limitations on the exercise of
its call rights under this Section 8(c), other than those relating to the time
such rights may be exercised and the purchase price for Common Stock.
(vii)    Future Transferees Bound. The call rights created by this Plan shall
bind any transferee of the Common Stock; that is, they will run with the Stock
Awards and with the shares of Common Stock acquired pursuant thereto. Should a
Participant transfer Common Stock to another person (whether before or after a
termination of Continuous Service), the Company will be entitled to exercise the
call rights and purchase the Common Stock from such transferee (or any
subsequent transferees of such transferee) under this Section 8(c). For example,
if a Participant transfers Common Stock to his or her children, the Company
would be entitled to purchase the Common Stock from such children (or their
transferees) as provided in this Section 8(c). Certificates representing the
Common Stock will bear a conspicuous legend describing the Company’s call right,
and a Participant may not transfer Common Stock without first providing to the
Company a document, in a form satisfactory to the Company, signed by the
transferee and confirming the continuing effectiveness of the Company’s call
rights after the transfer and the transferee’s obligations to provide the
documents described in Section 8(f).
(d)    Interrelationship of Put Rights and Call Rights. A Participant’s put
right and the Company’s call right shall both be exercisable concurrently;
provided, however, that put rights and call rights exercised during a Put Period
and Call Period that commence on the same date shall be given effect as to the
total number of shares of Common Stock (not to exceed the total number then



23.

--------------------------------------------------------------------------------



held by the Participant, such Participant’s estate or other beneficiary in the
event of death, or other permitted transferee) subject to the Put Notice and the
Call Notice.
(e)    Limitation on Repurchases of Common Stock. The Company shall not be
obligated to complete a repurchase of its Common Stock from any person, whether
pursuant to a put right or a call right, if:
(i)    the repurchase would, as determined by the Company in its sole
discretion: (A) result in the violation of any applicable law, including,
without limitation, those laws limiting the Company’s ability to repurchase its
capital stock, fraudulent conveyance laws and securities laws, or (B) violate or
conflict with the provisions of the certificate of incorporation of the Company
or of any agreement or instrument to which the Company or any Affiliate is a
party or by which it is bound (including, without limitation, any credit
agreement or bond indenture with respect to the debt securities of the Company
or an Affiliate), whether now or in the future, it being understood that the
Company is free to create or bind itself to any provision that limits or
restricts its ability to purchase shares of Common Stock pursuant to the Plan;
(ii)    there shall have been threatened, instituted, or pending any action or
proceeding by any governmental, regulatory, or administrative agency or
authority or tribunal, domestic or foreign, or by any other person, domestic or
foreign, before any court or governmental, regulatory, or administrative
authority or agency or tribunal, domestic or foreign, which challenges or seeks
to make illegal, or to delay or otherwise directly or indirectly to restrain,
prohibit, or otherwise affect the repurchase, or in the Company’s sole
discretion, and irrespective of whether it is directed at or affects the
repurchase as such, could materially affect the Company’s business, financial
condition, income, operations, or prospects or otherwise materially impair in
any way the contemplated future conduct of the Company’s business;
(iii)    there shall have been any action threatened, pending, or taken, or any
approval withheld, or any statute, rule, regulation, judgment, order, or
injunction threatened, invoked, proposed, sought, promulgated, enacted, entered,
amended, enforced, or considered to apply to the repurchase, the Plan or the
Company, by any court or any government or governmental, regulatory, or
administrative agency or authority or tribunal, domestic or foreign, which, in
the Company’s sole discretion, would or might directly or indirectly result in
any of the consequences referred to in this Section 8(e);
(iv)    there shall have occurred or be continuing: (A) the declaration of any
banking moratorium or suspension of payments in respect of banks in the United
States (whether or not mandatory); (B) any general suspension of trading in, or
limitation on prices for, securities on any United States national securities
exchange or in the over-the-counter market; (C) the commencement of a war, armed
hostilities, or any other national or international crisis directly or
indirectly involving the United States; (D) any limitation (whether or not
mandatory) by any governmental, regulatory, or administrative agency or
authority on, or any event which, in the Company’s sole discretion, might
affect, the extension of credit by banks or other lending institutions in the
United States; or (E) any change in the general political, market, economic, or
financial conditions in the United States or abroad that could have a material
adverse effect on the business, condition (financial or otherwise), income,
operations, or prospects of the Company;



24.

--------------------------------------------------------------------------------



(v)    a tender or exchange offer for any or all of the shares of Common Stock,
or any merger, business combination, or other similar transaction with or
involving the Company, shall have been proposed, announced, or made by any
person;
(vi)    the person fails to deliver the documents contemplated by Sections
8(b)(iv) or 8(c)(v), as the case may be;
(vii)    the Company concludes, in its sole discretion, that the repurchase will
be treated as a dividend, rather than as an exchange, under Section 302(b)(2) or
302(b)(3) of the Code;
(viii)    the Company concludes, in its sole discretion, that the repurchase
would be inadvisable in view of (A) a pending or planned initial underwritten
public offering of the Common Stock or other financing transaction, (B) pending
or planned dividends, redemptions or other distributions to the Company’s
stockholders or (C) any change that has occurred or has been threatened in the
business, condition (financial or otherwise), income, operations, liquidity,
stock ownership, or prospects of the Company; or
(ix)    an IPO Date shall have occurred prior to the completion of such
repurchase.
The Company in its sole discretion shall decide whether any of the foregoing
events or circumstances has occurred or is occurring. If it so concludes, then,
in its sole discretion, it may reject, in whole or in part, a pending or
later-issued Put Notice or revoke, in whole or in part, a pending Call Notice,
as the case may be. These rules are for the Company’s sole benefit. It may
assert them regardless of the circumstances giving rise to the event (including
its own action or inaction), or it may ignore them and proceed with the
repurchase. In addition, the Company may assert or ignore them with respect to a
repurchase, regardless of whether it makes the same decision with respect to
repurchases (contemporaneous or not) involving other persons.
The Company’s exercise of certain of its rights under this Section 8(e) shall
have the following consequences:
(i)    If the Company has rejected a Put Notice and the person otherwise would
have no further opportunities to exercise that put right, then the person (again
subject to this Section 8(e)) shall be entitled to exercise the put right during
the next Put Period. If the person does not exercise the put right at that time,
then it shall expire.
(ii)    If the Company has rejected a Put Notice and the person otherwise would
have later opportunities to exercise that put right, then the rejection shall
have no special effect.
(iii)    If the Company has revoked a Call Notice and the Company otherwise
would not have further opportunities to exercise that call right, then the
Company (again subject to this Section 8(e)) shall be entitled to exercise the
call right during the next Call Period.



25.

--------------------------------------------------------------------------------



(iv)    If the Company has revoked a Call Notice and the Company otherwise would
have later opportunities to exercise the call right, then the revocation shall
have no special effect.
(f)    Agreements Relating to Common Stock. The Company may require a
Participant (or such Participant’s estate or other beneficiary in the event of
death, or other permitted transferee), as a condition to exercising or acquiring
Common Stock under any Stock Award, (i) to enter into the Stockholders’
Agreement (or any successor to that agreement) or any other agreement relating
to stock transfers or voting as the Company may determine in its sole
discretion; and (ii) to enter into a written understanding and acknowledgement
that the Participant (or such Participant’s estate or other beneficiary in the
event of death, or other permitted transferee) will have no entitlement to: (A)
participate in any secondary offering or other share sale that may be executed
as part of an initial public offering, private equity issuance or other
transaction; (B) obtain registration or qualification of shares of Common Stock
under the Securities Act or any state securities laws; (C) participate in any
registration rights, stock transfer, right of first offer, right of first
refusal or other agreement that may be entered into by Permitted Holders in
connection with an initial public offering, private equity issuance, other
transaction or otherwise; or (D) receive any right to have such Common Stock
repurchased by the Company upon termination of Continuous Service for any reason
or at any other time.
9.    COVENANTS OF THE COMPANY.
(a)    Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.
(b)    Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained.
10.    MISCELLANEOUS.
(a)    Use of Proceeds from Sales of Common Stock. Proceeds from the sale of
shares of Common Stock pursuant to Stock Awards shall constitute general funds
of the Company.
(b)    Stockholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until (i) such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms, (ii) such Participant has paid any amount that may be owed in connection
with such exercise and (iii) shares of Common Stock shall have been issued to
such Participant.



26.

--------------------------------------------------------------------------------



(c)    No Employment or Other Service Rights. Nothing in the Plan, any Stock
Award Agreement or other instrument executed thereunder or in connection with
any Award granted thereto shall confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Stock Award was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or (iii)
the service of a Director pursuant to the Bylaws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the Affiliate is incorporated, as the case may be.
(d)    Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).
(e)    Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (i) the issuance of the shares
upon the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (ii) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.
(f)    Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Company may, in its sole discretion, satisfy any federal,
state or local tax withholding obligation relating to a Stock Award by any of
the following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (i) causing the Participant to tender a cash payment; (ii) withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to the Participant in connection with the Stock Award; or (iii) by such
other method as may be set forth in the Stock Award Agreement. For purposes of
the foregoing sentence, the Company’s withholding obligation



27.

--------------------------------------------------------------------------------



and the satisfaction of such obligation through the withholding of shares of
Common Stock shall be based upon Fair Market Value.
(g)    Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.
11.    ADJUSTMENTS UPON CHANGES IN COMMON STOCK; CORPORATE TRANSACTIONS.
(a)    Capitalization Adjustments. If any change is made in, or other events
occur with respect to, the Common Stock subject to the Plan or subject to any
Stock Award after the effective date of the Plan set forth in Section 14 without
the receipt of consideration by the Company (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Company (each a
“Capitalization Adjustment”)), the Board shall appropriately adjust: (i) the
class(es) and maximum number of securities subject to the Plan pursuant to
Section 4(a); (ii) the class(es) and maximum number of securities that may be
issued pursuant to the exercise of Incentive Stock Options pursuant to
Section 4(c) to the extent allowable under Code Section 422 and the Treasury
Regulations promulgated thereunder; and (iii) the class(es) and the number of
securities and price per share of stock subject to outstanding Stock Awards.
Notwithstanding the foregoing, the Board shall proportionately adjust the number
of securities and price per share of stock subject to outstanding Stock Awards
in the event of a stock split, reverse stock split, stock dividend,
recapitalization, combination, reclassification or other distribution with
respect to the Common Stock effected without receipt of consideration by the
Company. The Board shall make such adjustments, and its determination shall be
final, binding and conclusive. (Notwithstanding the foregoing, except as
required by applicable law, the conversion of any convertible securities of the
Company shall not be treated as a transaction “without receipt of consideration”
by the Company.)
(b)    Dissolution or Liquidation. In the event of a dissolution or liquidation
of the Company, all outstanding Stock Awards shall terminate immediately prior
to the completion of such dissolution or liquidation; provided, however, that
the Board may, in its sole discretion, cause some or all Stock Awards to become
fully vested, exercisable and/or no longer subject to repurchase or forfeiture
(to the extent such Stock Awards have not previously expired or terminated)
before the dissolution or liquidation is completed but contingent on its
completion.
(c)    Corporate Transaction. The following provisions shall apply to Stock
Awards in the event of a Corporate Transaction unless otherwise provided in a
written agreement between the Company or any Affiliate and the holder of the
Stock Award:
(i)    Stock Awards May Be Assumed. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock awards for Stock
Awards outstanding under the Plan (including, but not limited to, awards to
acquire the same consideration paid to the stockholders of the Company



28.

--------------------------------------------------------------------------------



pursuant to the Corporate Transaction), and any reacquisition or repurchase
rights held by the Company in respect of Common Stock issued pursuant to Stock
Awards may be assigned by the Company to the successor of the Company (or the
successor’s parent company, if any), in connection with such Corporate
Transaction. A surviving corporation or acquiring corporation may choose to
assume or continue only a portion of a Stock Award or substitute a similar stock
award for only a portion of a Stock Award. The terms of any assumption,
continuation or substitution shall be set by the Board in accordance with the
provisions of Section 3(b).
(ii)    Stock Awards Held by Current Participants. In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue any or all outstanding Stock Awards
or substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by Participants whose Continuous Service has not terminated prior
to the effective time of the Corporate Transaction (referred to as the “Current
Participants”), the vesting of such Stock Awards (and, if applicable, the time
at which such Stock Awards may be exercised) shall (contingent upon the
effectiveness of the Corporate Transaction) be accelerated in full to a date
prior to the effective time of such Corporate Transaction as the Board shall
determine (or, if the Board shall not determine such a date, to the date that is
five (5) days prior to the effective time of the Corporate Transaction), and
such Stock Awards shall terminate if not exercised (if applicable) at or prior
to the effective time of the Corporate Transaction, and any reacquisition or
repurchase rights held by the Company with respect to such Stock Awards shall
lapse (contingent upon the effectiveness of the Corporate Transaction). No
vested Restricted Stock Unit Award shall terminate pursuant to this
Section 11(c)(ii) without being settled by delivery of shares of Common Stock,
their cash equivalent, any combination thereof, or in any other form of
consideration, as determined by the Board, prior to the effective time of the
Corporate Transaction. Notwithstanding anything in this Section 11(c)(ii) to the
contrary, any put rights and call rights pursuant to Section 8 shall survive the
Corporate Transaction, unless the shares of Common Stock acquired pursuant to
the Stock Award are converted into securities of a surviving corporation or
acquiring corporation (or its parent company) that are listed or traded on any
established stock exchange or market.
(iii)    Stock Awards Held by Others. In the event of a Corporate Transaction in
which the surviving corporation or acquiring corporation (or its parent company)
does not assume or continue any or all outstanding Stock Awards or substitute
similar stock awards for such outstanding Stock Awards, then with respect to
Stock Awards that have not been assumed, continued or substituted and that are
held by persons other than Current Participants, the vesting of such Stock
Awards (and, if applicable, the time at which such Stock Award may be exercised)
shall not be accelerated and such Stock Awards (other than a Stock Award
consisting of vested and outstanding shares of Common Stock not subject to the
Company’s right of repurchase) shall terminate if not exercised (if applicable)
prior to the effective time of the Corporate Transaction; provided, however,
that any reacquisition or repurchase rights held by the Company with respect to
such Stock Awards shall not terminate and may continue to be exercised
notwithstanding the Corporate Transaction. No vested Restricted Stock Unit Award
shall terminate pursuant to this Section 11(c)(iii) without being settled by
delivery of shares of Common Stock, their cash equivalent, any combination
thereof, or in any other form of consideration, as determined by the Board,
prior to the effective time of the



29.

--------------------------------------------------------------------------------



Corporate Transaction. Notwithstanding anything in this Section 11(c)(iii) to
the contrary, any put rights and call rights pursuant to Section 8 shall survive
the Corporate Transaction, unless the shares of Common Stock acquired pursuant
to the Stock Award are converted into securities of a surviving corporation or
acquiring corporation (or its parent company) that are listed or traded on any
established stock exchange or market.
(iv)    Payment for Stock Awards in Lieu of Exercise. Notwithstanding the
foregoing, in the event a Stock Award will terminate if not exercised prior to
the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of such Stock Award may not exercise such Stock
Award but will receive a payment, in such form as may be determined by the
Board, equal in value to the excess, if any, of (i) the value of the property
the holder of the Stock Award would have received upon the exercise of the Stock
Award, over (ii) any exercise price payable by such holder in connection with
such exercise.
(v)    Corporate Transactions Not Precluded. Nothing in this Section 11 or
elsewhere in the Plan shall preclude the Company from entering into a Corporate
Transaction or shall require the Company to enter into a Corporate Transaction
or negotiate any particular terms for a Corporate Transaction.
12.    AMENDMENT OF THE PLAN AND AWARDS.
(a)    Amendment of Plan. Subject to the limitations, if any, of applicable law,
the Board at any time, and from time to time, may amend the Plan. However,
except as provided in Section 11(a), no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary to satisfy applicable law.
(b)    Stockholder Approval. The Board, in its sole discretion, may submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees.
(c)    Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.
(d)    No Impairment of Rights. With the exception of actions taken pursuant to
Section 3(b)(iv) and 3(b)(v), rights under any Award granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the affected Participant, and (ii) such
Participant consents in writing. Notwithstanding the foregoing, the February 5,
2014 amendment and restatement of the Plan shall not amend the terms of Awards
granted on or prior to February 5, 2014.



30.

--------------------------------------------------------------------------------



(e)    Amendment of Awards. The Board, at any time and from time to time, may
amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable than previously provided in the Stock
Award Agreement or the written terms of a Performance Cash Award, subject to any
specified limits in the Plan that are not subject to Board discretion; provided,
however, that with the exception of actions taken pursuant to Section 3(b)(iv)
and 3(b)(v), the rights under any Award shall not be impaired by any such
amendment unless (i) the Company requests the consent of the affected
Participant, and (ii) such Participant consents in writing.
13.    TERMINATION OR SUSPENSION OF THE PLAN.
(a)    Plan Term. The Board may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the effective date specified in Section 14. No Awards may
be granted under the Plan while the Plan is suspended or after it is terminated.
(b)    No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.
14.    EFFECTIVE DATE OF PLAN.
The Plan shall become effective on July 13, 2006, but no Stock Award shall be
exercised (or, in the case of a Restricted Stock Award, Restricted Stock Unit
Award, or Other Stock Award shall be granted) unless and until the Plan has been
approved by the stockholders of the Company, which approval shall be within
twelve (12) months before or after the date the Plan is adopted by the Board.
15.    CHOICE OF LAW.
The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.





31.